 392DECISIONS OF NATIONAL LABOR RELATIONS. BOARD1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation litCase No. 20-CB-46, by insisting or demanding, as a condition to suchor other supervisory employees: of Safeway within the meaning ofSection 2 (11) of the Act, andIn Case No. 20-CB-47, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows: Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 839:1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation inCase No. 20-CB-47, by insisting or demanding, as a condition to Suchbargaining, that Safeway bargain collectively for location managersor other supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act, andIn Case No. 20-CB-60, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows : Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 1532:1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation inCase No. 20-CB-60, by insisting or demanding, as a condition to suchbargaining, that Safeway bargain collectively for location managersor other supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act.MEMBER PETERSON took no part in the consideration of the aboveSecond Supplemental Decision and Amended Orders.LOCAL UNION No. 6281, UNITED MINEWORKERS OF AMERICAandRUFUSM.TACKETTAND M. L.MULLINS.Case No.9-CB-95.July30,1952Decision and OrderOn November 29, 1951,Trial ExaminerAlbert Wheatley issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices,and recommended that the complaint be dismissed100 NLRB No. 64. LOCAL. UNION NO. 62,81, UNITED MINE' WORKERS OF AMERICA 393with respect to such allegations.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs, and the Respondent, with the permission of the Board,filed a reply brief.The Respondent has also requested oral argu-ment.As the record and the exceptions and briefs, in our opinion3adequately present the issues and the positions of the parties, thisrequest is hereby denied.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.'The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following modifications.1.We agree with the Trial Examiner that the Respondent did notviolate Section 8 (b) (2) of the Act.As found by the Trial Examiner,there is no evidence that the actions of the Respondent, in seekingpreference for the laid-off employees at mine No. 214, were governedby considerations of union membership, or that such preference wasin any way conditioned upon union membership, or the enforcementof any obligation or incident of such membership.2The evidenceestablishes, rather, that the Respondent's actions were predicated solelyupon the laid-off employees' alleged contractual rights to reemploy-ment at mine No. 214. As meeting these demands of the Respondentwould, in our opinion, clearly not contravene the provisions of Section8 (a) (3), it follows that the actions of the Respondent in making suchdemands do not violate Section 8 (b) (2).3 The mere fact that theemployees involved in this controversy were represented by two differ-ent local unions and the laid-off employees were at one time membersof the Respondent does not, under the circumstances of this case, serveto bring the Respondent's conduct within the prohibition of Section 8(b) (2).2.Although we have found that the Respondent's conduct in seek-ing to establish alleged contractual rights for the idle panel at mineNo. 214 did not violate Section 8 (b) (2), we nonetheless find that someof themethodsused by it were outside the permissible limits of theAct and thus infringed upon the rights guaranteed employees in Sec-'We find without merit the Respondent's exceptions to the Trial Examiner'srulings(1) denying the Respondent'smotion to strike certain alleged hearsay testimony,and (2)granting the General Counsel's motion to correct the transcriptAs to (1), the testimonyto which the Respondent objects was concerned principally with background evidence, andnone of it forms the basis of any of our findings herein. As to(2), the corrections to whichthe Respondent objects involved arguments made by the General Counsel during the courseof the hearings:accordingly,the Respondent could not be prejudiced thereby.' Sub Grade Engineerin0 Company,93 NLRB 406,andDel E.WebbConstruction Com-pany,95 NLRB 337, relied on by the General Counsel,are therefore clearly distinguishable.8Firestone Tire and Rubber Company,93 NLRB 981,984;National Union of MarineCooks and Stewards(Pacific American Shipowners Association),90 NLRB 1099, 1100-1102. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDtion 7.It is clear that the Respondent in resisting the Company'stransferplans was engaging in concerted activity within the meaningof the Act. , It is also equally clear that the transferees from mine No.207, in reporting to workat mineNo. 214, were exercising their right,guaranteedin Section 7, torefrainfrom joining in the Respondent'sconcerted activity.We thereforeagreewith the Trial Examiner thatthe Respondent violated Section 8 (b) (1) (A) of the Act by its con-duct in restrainingor coercing the transferees in the exercise of thoserights.4We base our finding, however, solely upon the followingconduct, allof which occurred on June 5, 1950: 5(a)Mine committeeman Stidham's threat thatforce would be usedto make the transferees leave, if they did not leave voluntarily.(b)The action of the crowd in surrounding the transferees and cut-ting them off from the lamphouse, when considered in the context ofStidham's contemporaneous threat.'(c)Stidham's statement that the transferees could not get a lampand were not going to work, which we find impliedly contained a threatof violence when considered in the context of Stidham's expressedthreat and the action of the assembled crowd.7* International Longshoremen's and Warehousemen'sUnion, C. I. 0. etal.(Sunset Lineand Twine Company),79 NLRB 1487,1504.Contrary to our dissenting colleague's ap-praisal of the record in this case,we find in agreement with the Trial Examiner that bythe conduct which we have found violated Section8 (b) (1) (A),the Respondent soughtto force the transferees to join in its concerted activities.This situation is fundamentallythe same as any in which strikers seek to force nonstrikers-for example,replacements-to refrain from working,and thereby join their strike,even though a clear objective ofthe strike might be to secure a contract giving certain lawful advantages to the strikersover the replacements,such as greater seniority rights based on greater length of service.Moreover,that the conduct involved in this proceeding may, in the words of our dissentingcolleague,at best be considered as part of"a jurisdictional dispute"does not, In ouropinion, remove such conduct from the purview of Section8 (b) (1) (A).SeeNationalUnion of Marine Cooks and Stewards,et al.(Irwin-Lyons Lumber Company),87 NLRB 54,Inwhich the Board found a violation of Section 8 (b) (1) (A)in conduct arising out ofthe same situation which the Board majority,in an earlier proceeding pursuant to Section10 (k) of the Act(National Union ofMarineCooksand Stewards,et al.(Irwin-LyonsLumber Company),82 NLRB 919),had held constituted"a jurisdictional dispute" withinthe meaning of Section 8 (b) (4) (D)of the Act.5We are unable to find any threat of violence or other restraint or coercion,either ex-pressed or Implied, in Recording Secretary Lundy's statement on June 4, 1950,FinancialSecretary Quillan's statement of June 5, 1950,erroneously attributed by the Trial Exam-iner to mine committeeman Boggs, and President Dillard's statement on July 24,1950, allto the effect that the transferees would not be able to work ; nor do we find any such threatin Lundy's June 4 prediction of possible friction.Although on July 24 certain unidentifiedindividuals allegedly made statements which under other circumstances we might havefound to be coercive, the Respondent was relieved of any responsibility for such statementsby President Dillard's immediate repudiation of any threats of violence contained therein.SeeNational Union of Marine Cooks and Stewards et al. (Irwin-Lyons Lumber Company),87 NLRB 54.And in the absence of any other restraint or coercion on that occasion, wefind that the mere presence of a group of men on July 24 did not amount to restraint orcoercion within the meaning of the Act.Perry Norvell Company,80 NLRB 225, 242.6Local No 1150,United Electrical,Radio d Machine Workers of America,et al. (CoryCorporation),84 NLRB 972.1Randolph Corporation,89 NLRB 1490. LOCAL UNION NO. 6281, UNITED MINEWORKERS OF AMERICA 395We reject the Respondent's contention that it is not responsible forthe foregoing conduct.It is clear from the record that the Respondenthad determined to resist the Company's transfer plans, and that Stid-ham, whose duties as mine committeeman included participating ingrievance proceedings, had participated in discussions with companyofficials in furtherance of that objective.Under these circumstances,we find that Stidham was the Respondent's agent when he acted as oneof its spokesman on June 5, in furtherance of its objective.8Moreover,President Dillard, who was present on this occasion, and whose author-ity included exercising general supervision over the Respondent'saffairs,° took no action to repudiate any of such conduct.We find,therefore, that the Respondent's liability for that conduct is clearlyestablished 10OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local Union No.6281, United Mine Workers of America, its officers, agents, representa-tives, successors, and assigns, shall :1.Cease and desist from :(a)Restraining or coercing employees of Consolidation Coal Com-pany, Kentucky Division of Pittsburgh Consolidation Coal Company,its successors or assigns, by threats of force or violence, or in any othermanner, in the exercise of their rights guaranteed in Section 7 of theAct, including the right to refrain from engaging in such activities.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post at its business office and meeting hall, and in other con-spicuous places, including all places where notices to members arecustomarily posted, copies of the notice attached hereto and marked"Appendix A." 11 Copies of said notice, to be furnished by the Re-gional Director for the Ninth-Region, shall, after being duly signedby an official representative of the Respondent, be posted immediatelyupon receipt thereof and be maintained by it for a period of at leastsixty (60) consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.'Local No 1150, United Electrical, Radio & Machine Workers of America, etat.(CoryCorporation), supra.gRandolph Corporation, supra.10National Union of MarineCooksana Stewards,et at.(Irwin-Lyons Lumber Company),supra, International Longshoremen's and Warehousemen's Union, C. I. 0 , et at. (SunsetLine and Twine Company), supra.11 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Mail to the Regional Director for the Ninth Region signedcopies- of the notice attached hereto and marked "Appendix A" forposting, the Company willing, in places where notices to employeesof the Company employed in the vicinity of Jenkins, Kentucky, includ-ing employees at the Company'sminesNo. 207 and No. 214,are cus-tomarily posted.Copies of said notice, to be furnished by theRegionalDirector for the Ninth Region, shall, after being signed as providedin-paragraph 2 (a) of this Order, be forthwith returned to-the RegionalDirector for posting.(c)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED,that except as otherwise found hereinthe complaint be, and it hereby is, dismissed.MEMBERMURDOCH, concurring in part and dissenting in part:I agree with the majority that the Respondent did not violate Section8 (b) (2) of the Act in seeking job preference for the. laid-off employ-ees at mine No. 214. This is so because the record reveals that theRespondent's attempt to cause the Employer to give jobs to these em-ployees rather than to the transferees from mine No. 207 had nothingremotely to do with the encouragement or discouragement of unionmembership of these latter employees. Both groups of employees, it isclear,were already well-organized, disciplined union members, ef-fectively represented by their respective local organizations and actingonly through those organizations.The controversy here involvesnothing more than a dispute between two locals over the assignment ofsome newly created jobs. The interorganizational nature of this dis-pute is illustrated by the fact that one of the locals appealed to theirparent International.That organization investigated and issued adecision in the matter, a decision to which the Respondent apparentlywbuld not yield.Section 8 (b) (2), as the majority find, does not apply to this typeof situation.For much the same reasons, I believe, contrary to themajority, that Section 8 (b) (1) (A) does not apply. It seems to mea strained interpretation of the facts in this case to find, as the major-ity do, that the transferees were exercising their right to refrain fromjoining in the Respondent's concerted activity.Normally, employeesengage in concerted activity to secure some benefit from their em-ployer.Other employees may be satisfied to continue or begin work-ing without that benefit. Section 8 (b) (1) (A) protects the latterfrom restraint or coercion by the former.Here, however, there is noquestion of employees siding with the Employer and refusing to make,common - front with other employees against the Employer.The Re-spondent certainly did not expect the transferees to join in the de- LOCAL UNION NO. 6281, UNITED MINE' WORKERS OF AMERICA 397viand for their own liquidation.The demand in this case was the.very essence of a dispute between two labor organizations and, in myopinion, had nothing to do with the concerted activities of either.The legislative history is quite clear with regard to Section 8 (b)(1) (A).Those responsible for the passage of the- Act were con-cerned primarily with evidence that unions, sometimes through vio-lence and intimidation, had forced employees to join a labor organiza-tion during strikes and organizational campaigns?With the ex-ception of the term "interfere with," which was omitted from the finalversion of Section 8 (b) (1) (A), this section of the Acct was intendedto parallel the requirement in Section 8 (a) (1) that an employerremain completely neutral in matters relating to the union activitiesof its employees 13Thus, an employee, within certain statutory limi-tations, is free to join or not to join a union, to engage in a strike ornot to engage in it, to speak for or against the union, and, in general,to be free from union as well as employer duress in participating ornot participating in union activities l4I can see no issue here relating' to the union. activities of the trans-ferred members of Local 5787.Nor can I relate the alleged threatsof the Respondent to an attempt on its part to force these employeesto join it in a program of concerted activities "for the purposes ofcollective bargaining or other mutual aid or protection."On the con-trary, I think it clear that these two labor organizations were engagedin a struggle that may, at best, be termed a jurisdictional dispute.Whether or not this case could have been tried under other applicablesections of the Act, it is clear to me, and I would find, that the Re-spondent's conduct was not calculated to and did not result in a de-privation of employee rights under Section 7 of the Act.I would dismiss the complaint in its entirety.MEMBER STYLEs-took no part in the consideration-of the above De-cision and Order.Appendix ANOTICE TO ALL MEMBERS OF LOCAL UNION No. 6281, UNITED MINEWORKERS OF AMERICA AND TO ALL EMPLOYEES OF CONSOLIDATIONCOAL COMPANY, KENTUCKY DIVISION OF PITTSBURGH CONSOLIDATIONCOAL COMPANY, EMPLOYED IN THE VICINITY OF JENKINS, KENTUCKYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:12 Supplemental Views, Senate Report No 105, on S 1126, page 50; 93 CongressionalRecord 4136,April 25, 1947;Ibid,page 4142;Ibid,page A2378, May 13, 1947;Ibtid,page7001,June 12, 1947.13 Ibid, page 4136, April 25, 1947;-Ibid,page 7306, June 20, 1947." SeeSunset Line & Twine Company, 79NLRB 1487;Smith Cabinet ManufacturingCo., Inc.,Si NLRB 886. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOAL COMPANY, KENTUCKY DIVISION OF PITTSBURGH CONSOLIDA-TION COAL COMPANY, itssuccessors or assigns,by threats of forceor violence, or in any other manner,.in.the.exercise of their rightsguaranteed'in,Section 7 of-the'Act, including the right to refrainfromengaging in such activities.LOCAL UNICN No. 6281, UNITED MINEWORKERS OF AMERICA(Labor Organization)Dated -----------------By ---------------------------------=-(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CAGE-Upon a complaint and answer duly filed, the above-entitled matter came onfor hearing before the undersigned Trial Examiner on August 20, 21, 22, and 23,1951, and on September 21, 1951.The complaint alleges, and the answer denies, that since on or about May29, 1950, Local Union No. 6281, United Mine Workers of America, herein calledRespondent, committed unfair labor practices proscribed by Section 8 (b) (1)(A) and 8(b) (2) of the National Labor Relations Act, as amended,hereincalled the Act. In substance, the complaint (as amended at the hearing)alleges that Respondent caused or attempted to cause Consolidation Coal Com-pany, Kentucky Division of the Pittsburgh Consolidation Coal Company, todiscriminate against 57 named individuals' by causing or attempting to causesaid Company to fail and refuse "to employ the said employees or transfer themfrom the Company's No. 207 to its No. 214 mine, because of their nonmembershipin Respondent Union and because of their membership in another labor organi-zation, and for the purpose of encouraging membership in Respondent Union anddiscouraging membership in another labor organization."The complaint fur-ther alleges that Respondent restrained and coerced employees of the above-named Company by certain enumerated conduct?1T.D. Puckett,Dan Cantrell,Lawrence Mullins, Clint Mahone, Will Brown, DallasDaniels, Roger Jones,Roy E. Stallard,T. C. Henderson,Charles Gambill,ArlieHughes,Mart Bolling,Corbit Mullins,Rufus Tackett,Bernie Stewart,J.H. Farmer,JohnA.Can-trell,M L. Mullins,Gilmer Mullins.Milford Brown,Millard Hughes,L.H. Winchell,James Baker,Jennings Litton, ChesterCaudill, J D. Webb, Buster Rose, C. V. Green, Eddie Powers, J. B. Short, Wayne Branham,Ulysus Shelby,It.D. Elkins,B. L. Bevins,Andrew Farley, George Adkins, Isaac Helton,Troy Boggs.H. M. Fleming,Hubert Mullins,Gil Taylor,Arthur Mullins, Farley Gilley, John Toth,Stanley Kisak,Tolly Meade, James I. Short, Manuel Black, Felix Wenix, Hubert Hawks,Steve Toth,Joseph Nash, Eddie Adkins, Donald Hester,J.D. Caldwell,M. C. Witt, RalphCollins.2a.The conduct described above.b.Demonstrations,statements,striking, and other acts and conduct constituting threatsof reprisal and force directed against the Company and Its employees, in order to force theCompany to fail and refuse to employ certain named employees,or transfer the said em-ployees from the Company'sNo. 207 mine to Its No. 214 mine, because of their nonmember- LOCAL UNIONNO., 6 2 81,UNITED MINE,WORKERS OF AMERICA 399At the close of the hearing, the undersigned took under consideration (1) anotion to strike certain evidence and (2) a motion to correct the transcript ofthe record.Having further considered these matters the undersigned hereby(1)Deniedthe motion to strike and (2)grantsthe motion to correct thetranscript.After the close of the hearing, well--prepared briefs were received from counselfor the General Counsel and from counsel for Respondent which have beenconsidered.Upon the entire record in the case and from his observation of witnesses, theundersigned makes the following findings of fact, conclusions of law, andrecommendations'JurisdictionPittsburgh Consolidation Coal Company, a Pennsylvania corporation,engagesin coal mining in Kentucky, West Virginia, Ohio, and Pennsylvania.A divisionof this Company, known as Consolidation- Coal Company, Kentucky Division ofPittsburgh Consolidation Coal Company, engages in coal mining in Kentuckyand the above-entitled proceeding involves employees of this division.Out-of-State purchases for the Kentucky division annually exceed $500,000 and annuallythis division ships to points outside of Kentucky in excess of $2,000,000 worthof coal.Labor Organization InvolvedRespondent is a labor organization which represents employees at mine No.214 of Consolidation Coal Company, Kentucky Division of Pittsburgh Con-solidation Coal Company, hereinafter called the Company.Local Union No. 5787 is a labor organization which represents employees atmine No. 207 of the Company.Mines 207 and 214 are located in the vicinity of Jenkins, Kentucky.However,they are separate and district operating units-under different section super-visors,mined by different personnel, and separate payrolls are maintained.Atthe time of the controversy herein, there were. approximately -80-90 men em-ployed at mine 207 and approximately 200-225 employed at mine 214.ship in Respondent Union and because of their membership in another labor organization,and for the purpose of encouraging membership in the Respondent Union and discouragingmembership in another labor organization.c.Blocking and obstructing entrances to company operations so as to deny to employeesingress to and egress from company operations.d.Attempting to deny and.denying to employees ingress to and egress from companyoperations by acts.of force, violence, and threats of force and violence of said employees.e.Threatening.to assault employees and assaulting employees, and otherwise threaten-ing to inflict and inflicting bodily harm on employees.f.Informing employees of the Company -that they could not work for the, Company orcould not be transferred from the Company's No. 207 mine to its No. 214 mine, and furtherinforming employees of the Company that Respondent Union and its agents would preventthe said employees from working for the Company or transferring from the Company'sNo 207 mine to its No. 214 mine.3The testimony concerning the incidents involved in this proceeding is conflicting andcontradictory and the findings of fact made herein result from the undersigned's attempt toreconcile the evidence and determine what probably occurred.The findings of fact are basedupon a consideration of the entire record and observations of witnesses.All evidence ondisputed points is not set forth so as not to burden unnecessarily this Report.However,all has been considered and where required resolved.In determining credibility the under-signed has consideredinteralias The demeanor and conduct of witnesses ; their candor orlack thereof; their apparent -fairness, bias, or prejudice; their interest or lack thereof ;their ability.to know, comprehend,and understand matters about which they have testified;and whether they have been contradicted or otherwise impeached. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDCollective Bargaining HistoryFor a number of years conditions of employment at the mines involved hereirthave been subject to certain collective bargaining agreements and interpretationsthereof.The pertinent portions of these instruments are described below.The current basic agreement-known as the Big Sandy-Elkhorn Agreement-has existed since 1941.Although this agreement has been amended and sup-plemented at various times, provisions concerning seniority (the provisions in-volved herein) have not been revised.With respect to seniority this agreementprovides:--SenioritySeniority, in principle and practice as it has been recognized in the in-dustry, is not modified or changed by this Agreement.Seniority affecting return to employment of idle employees on a basis oflength of service and qualification for the respective positions brought aboutby different mining methods or installation of mechanical equipment is rec-ognized.Men displaced by new mining methods or installation of newmechanical equipment so long as they remain unemployed shall constitutea panel from which new employees shall be selected.District Conferences shall arrange to incorporate in the several Districtagreements such rules and formulae as may be necessary to implement andeffectuate this provision. It is understood that the panel so constituted shallapply only to an individual mine and it is further understood that the rightof a former employee to avail himself of the provisions of this section shallnot prevail if the applicant is not qualified to perform the work where avacancy occurs.There have been two decisions by umpires concerning seniority which the par-ties to the basic agreement have used as a guide in their handling of labor rela-tions pursuant to the basic agreement. These decisions are known as GrievanceCase No. 38 and the Walter Hall decision. They are attached hereto as AppendixA and Appendix B, respectively.Since September 1945 the afore-mentioned Company and four locals of theUnited Mine Workers of America, including Respondent, have been parties to anagreement stating :Jenkins, Ky.September 14, 1945It Is agreed that whenever vacancies occur, employees in service shallbe advanced according to their qualifications. and length of service whennot in conflict with the contract provisions, or Federal regulations.Suchconsiderations shall apply to the' various classifications of skilled labor.The Company agrees to recognize the system of transferring men fromnight shift to day shift, and when such transfers are made, it shall be basedon length of service and qualifications.It is recognized that the above is not mandatory according to the termsof the District Agreement but is being adopted to promote a better feelingand good will and mutual understanding between the Company and itsemployees.Effective September 17, 1945.UNITED MINE WORKERSCONSOLIDATION COAL COMPANYTOM RANEY,G. 0. TARLETON,International RepresentativeGeneral SuperintendentLESTER ABELMACK GARNERH. M. DOTSON LOCAL UNION NO. 6281, UNITED MINE' WORKERS OF AMERICA 401At the time of the execution of the 1945 agreement it was orally understood :that in the event that the Company decides to transfer a joy crew or anycrew working on a machine from one mine to another under two differentlocal unions,that the said crew being transferred and upon presentingtransfer cards required by the Company that the crew effected would alsotransfer their age and time of employment would be recognized in determin-ing their Seniority.During these negotiations there were no "idle panels" at any of the minesin the Jenkins area and the possible existence of an idle panel was not takeninto consideration and no agreement was made with respect to the rights ofunemployed men at one mine as against transferees with machinery from an-other mine.Layoffs at Mine No. 214In June 1949, as a result of changes in method of mining, there was a layoffat mine No. 214 which involved a large number of men (more than 100) "invirtually every labor classification "These men were informed that theywould be considered for "jobs if and when jobs were available for them" andsome of them were thereafter employed, as new employees, at other mines of theabove-named Company.The record infers also that some of them were there-after reinstated at mine No. 214. In any event, records kept by the above-namedCompany reveal that between June 1949 and April 17, 1950, approximately 108men were laid off at mine No. 214 4 and that as of April 17, 1950, they had notbeen reinstated.Transfer PlansIn May 1950, mine No. 207 was "working out" ' and plans were made by theabove-named Company to transfer certain men and machinery from this minetomine No. 214 where there were sufficient coal reserves to warrant the em-ployment of substantial groups of men to take out coal. It was planned thattwo joy machines e and sufficient personnel to operate two joy machines' oneach of the Company's three shifts would be transferred,and that the menshould begin working at mine No. 214 on June 5, 1950,and July 1, 1950.Early in June 1950, notices were posted on the bulletin board at the bath-house of mineNo. 207listing the names of the men to be transferred and theeffective date of their transfer.See Appendix C and Appendix D attachedhereto and made a part hereof. These were the men who had worked with thejoy machines being transferred.Many individuals in the communities involved were aware of the con-templated transfers from mine No 207 to mine No. 214 and on two or threeoccasions prior to the time that these transfers were to be made effective, Mor-gan Dillard, president of Respondent and mine committeeman,' Sam Stidham.4Two drillers,12 driller helpers,13 motormen,11 brakemen.2 machinemen, 3 machinehelpers, 1 joy operator,14 joy helpers,16 miscellaneous inside, 2 timber men,2 timberhelpers, 15 boommen, 1 section trackman, 1 switch cleaner, 1 iecoveryman, 2 pipemen1mine examiner, 1 track cleaner, 1 wireman, 1 rock biakeman, 3 utilitymen, 1 Larryoperator,1 slate dumper, and 1 slate dump trackmanThe coal in the acreage assigned to this mine was diminishingeA joy machine consists of cutting machinery, drills, loading machinery, and shuttlecars7A "joy crew" consists of the timber crew, the cutting machine crew, the driller, theshotfirer,the loading machine operator, and the shuttle car operators8The mine committee consists of three mine workers elected bj the mine workers em-ployed at the mineAndit istheir responsibility to try to adjust disputesMine com-mitteemen are officersof thelocal union concerned. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDmine committeeman at mine No. 214, and Arnold Boggs,mine committeemanat mine No.214, talked to Seth Kegan,mine superintendent at mine No. 214,about these plans, and"expressed their opinion at that time that they didn'tfeel the men at 214 would let the men transfer over there."At a picnic on June 3, 1950, Charles W. Lundy, presidentof Local 5787,UnitedMine Workers of America(the local that represented employees at mine No.207), in the presence of the other members of the mine committee from mineNo. 207 asked Seth Kegan, superintendent of mine No.214, "what he thought-about it [the transfers],and how the men felt about 207 men coming over there?"Kegan answered"there was a few of them that were griping,but he didn't thinkitwould amount to anything"and told the men present "to report out to workthe following morning, June 5th."On Sunday,June 4, 1950,T. D. Puckett,Ray Stallard,Daniel W.Cantrell, andTom Henderson(see Appendix C) moved the joy machinery from mine No. 207tomine No.214.On this occasion Cantrell and Puckett went to where GeorgeLundy, recording secretary of Respondent,was "timbering."Lundy askedPuckett "What are youdoing here,Puckett?" and Puckett replied "I amtrying to make a living.What are you doing?" Lundy then said"Probably thesame thing.Are you men expecting to come over here tomorrow,or expectingto work over here?" Puckett answered"Yes, we expect to come over.Why?Do you think there willbe any frictionor not?"Lundy then said"I know therewill.You are not working over here.s10June 5, 1950, IncidentOn the morning of June 5, 1950,the men scheduled for transfer and 2 of themine committeemen from mine 207 reportedat mineNo. 214.As the transferees(men scheduledfor transferfrom mine 207 to mine 214) approached the lamp-house theywere stopped about 10 feet therefrom and completely surrounded byan unusually large crowd.In addition to the men from mine 207, between 200and 300 other men were present in this area that morning." A substantial num-ber of thoseassembled were employees and former employeesatmine 214althoughthere were some strangers also present.Among those present were;Morgan Dillard,president of Respondent,Sam Stidham and Arnold Boggs,"aline committeemanfrom mine 214, andAsterQuillan, financialsecretary ofRespondent.After thetransferees were surrounded,and thus cut off from the lamphouse,Stidham askedwhat theywere "overtherefor" and, upon being informed "wecome towork," told them they wouldnot be permitted to get a lamp and thatthey were "not going to work " Stidhamthen asked if the transferees wanted"to get backacross the hill (wanted to leave peaceable)or did we want them toUThe membership of Respondent would not agree to this proposed transfer because atthe time there was an idle panel of former employees of mine 214,who had been cut offfrom work due to a reduction of the working force or other legitimate reasons In June of1949 and thereafter10Lundy testified he did"not make any statement to those No 207 men that day tothe effect that we are not going to letyou work in this mine,or words to that effect."Lundy also testified he did not remember what he said to Puckett.The undersignedcredits the testimony of Cantrell and finds the conversation,in substance,to be as statedabovet'The total number of men employed at mine 214 during this period was between 225and 230,approximately 100 normally worked on the first shiftThe total number atmine 207 was approximately 80 to 90" Stidham and Boggs were not scheduled for work that day until evening shift(secondshift). LOCAL UNION NO. 6 2 8 1, UNITED MINEI WORKERS OF AMERICA 403put usback across the hill rough (want to be run back)."The transfereesstated they "didn't want no trouble."Aster Quillan then told the transfereesthere was an "idle panel"" at mine 214, that the transferees were taking jobswhich the men on the idle panel were entitled to, and that after themen on theidle panel had been reinstated if the transferees "wanted to come and sign upa5 new-men', they wouldn't have no objection."Quillan then read the seniorityprovisions of the basic agreement (seniority provisions set forth above).ArnoldBoggs suggested that the transferees see Seth Kegan, superintendent of mine214.T. D. Puckett, one of the transferees, said there was no need to see Keganif the transferees weren't going to work and asked "if they didn't intend forus to work?" Boggs said, "I will take you up to the house and feed you, but wedon't intend for you fellows to work." Stidham then asked whether the trans-ferees "were going to leave" and was told by Puckett they were going to leavebut "didn't see no use in being in too big a rush about it." Shortly thereafter,the transferees left the vicinity of mine 214,14 without going to work.The man-trip (cars which workmen ride going to and from ,their places ofwork) left at 7 a. m. but none of the men scheduled for work that morningreported to the man-trip station.Shortly thereafter, the men from mine 207left the vicinity of mine 214 and a very few minutes after that the minecommittee from mine 214 (Dillard, Stidham, and Boggs) conferred with SethKegan.Dillard said "Seth, I want to know what you are going to do. The207 men are gone, and we are ready to go to work." Kegan responded he "wassorry, the man-trip had already gone and that was it" (there wouldn't be anywork that day). Shortly thereafter, the crowd at mine 214 dispersed. Someof the men who congregated at mine 214 (between 50 and 75 men), includingDillard and George W. Lundy, recording secretary of Respondent, in a caravanof automobiles and trucks (about 30 cars and trucks), went to the preparationplant 1° to shut down said plant until the dispute concerning the transfers wasresolved.Some of the men in this caravan talked to the workmen at the pre-paration plant and immediately thereafter this plant shut down. It remained18 There is a dispute as to the exact composition of an idle panel (whether it includesmen laidoffwho have secured employment elsewhere) but on this occasion Quillan wasreferring to the men who had been laid off previously (in 1949) and not reinstated, whetheror not they were currently employed elsewhere.14 Stidham denied speaking to Puckett, and denied informing "any of the men from the207 mine that they could not work for the Company, or could not be transferred fromthe 207 mineto the 214mine."He admitted talking to Ray Stallard and Tom Henderson,two of the transferees, but denied saying "to those gentlemen or either of them, that theywould have to get bark over the hill to Jenkins and if they didn't leave peacefully, thatwe will get rough with you." Stidham testified :he asked Stallard "if he knowed that we had an idle panel over there that was sup-posed to be placed back to work before they come over there and he [Stallard] saidno.Well, I [Stidham] said, "You realize you would be taking one of their jobs ifyou went to work here, wouldn't you?"He [Stallard] said "Well, I don't knowabout that."I [Stidham] said, "Well did you ever read the contract," and I believehe [Stallard] said no.And Tom Henderson spoke to me [Stidham] then and he said,"Are you a mine committeeman?" and I said "Yes." And that was all that I said toeither one of them.And after that Quillan stepped up and read the contract to them.And by that time, some more men stepped in there and was listening."Quillan testified he did not hear Stidham say, in words or substance "get over thehill to Jenkins, and if they didn't want to leave peacefully, we would get roughwith you."On the basis of the entire record and observation of witnesses, the undersigned findsStidham made the statements attributed to him and that the facts concerning this inci-dent are as stated above.u Also called tipple.This preparation plant was used for mines 204, 207, and 214,located in the vicinity of Jenkins, Kentucky.227200-53-vol. 10 0-2 7 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDshut down until June 12, 1950, and all of the mines serviced by this plant wereclosed down during this period of time.On June 6 and June 8, 1950,officers of Respondent conferred with officialsof District 30, United Mine Workers of America.' On June 6, 1950,officialsof District 30 made ar unsuccessful attempt to get the committee from Respond-ent to agree that everyone scheduled for work at mine 214, including the trans-ferees, should go to work and then process as grievances any complaints whichmight be filed by persons who felt they were mistreated.On June 8, 1950,Dillard,Stidham, Boggs, and Quillan conferred with officials of District 30 con-cerning the transfers from mine 207 to mine 214, and took the position thatthere were a number of men on the idle panel at mine 214 who could fill thejobs in dispute and that these men (men on the idle panel)were entitled to goto work before any men from mine 207 were transferred.Discussion ensuedconcerning the seniority provisions of the basic agreement(set forth above),the application of decision No. 38(see Appendix A), the application of theWalter Hall decision(see Appendix B), and the September 1945 agreement(set forth abovel.Officials of District 30 advised this group that in theiropinion the September 1945 agreement was controlling and that "the coal com-pany could transfer the crews as they were attempting to do."The officers'ofRespondent indicated that mine 214 would never work if the men from mine 207were transferred while there was an idle panel of qualified men at mine 2141rOn June 10, 1950, officials of District 30 contacted Charles(Pete)Lundy.president of Local 5787(the local at mine 207)and suggested that he talk to themembers of Local 5787 and advise them not to report for work at mine 214,but instead appeal to the International Union for a resolution of the dispute.This suggestion was renewed on June 11,1950,,at a fish fry where the officersof District 30 and of Local 5787 conferred concerning the dispute.On June 10,1950. officials of District 30 called Respondent's office and advised-Stidham to tell the employees of mine 214 to return to work Monday,June 12,1950, and advised Stidham that it was their opinion(the opinion of officialsof District 30) that the men from mine 207 would not come out to work, butmay decide to appeal to the International Union.Minutes of a meeting of Respondent held on June 11, 1950, state :Motion made and seconded to accept the report of Mine Committee. Theyreported the field workers[officials of District 30] told us to go back to workMonday.They said the 207 menwouldnot be back,but would probably taketheir case up with the international.On Monday,June 12, 1950, the mines reopened and the regular employeesat mine 214 returned to work. The transferees did not report on this occasion.On that same date officers of Local 5787(the local in which the transfereeswere members) -sent a telegram,embodying a grievance,to the president ofthe United Mine Workers of America.The telegram stated :JOHN L. LEWIS, PRESIDENT UNITED MINE WORKERS OFAMERICA, UNITEDMINEWORKERS BLDG, WASHINGTON, D. C.Dear Sir and Brother : Local Union No. 5787, Dunham, Ky., DistrictNo. 30, wishes to take this method in appealing to you, as President of theInternational Union and through you to the International Executive- in11Locals 6281 and 5787 are under the jurisdiction of District 3017 Itwas the position of Respondent,based upon its interpretation of the seniorityprovisions in the basic agreement,that former employees of mine 214 constituted an idlepanel,and that they should be given these jobs or at least offered the opportunity to acceptthem before the men from mine 207 could be transferred to mine 214. LOCAL UNION NO. 6281, UNITED MINE' WORKERS OF AMERICA 405behalf of 28 membersof Local Union No. 5787, who havebeen since June5, 1950,deprived of workthrough and by theinstigation of the officers andmembers ofLocalUnion No. 6281, McRoberts, Ky.Local UnionNo. 5787charges that Local Union No. 6281 through andby the officers and members have discriminated against these 28 members,through the loss ofwork each day themine has worked since June5, 1950,up to and including the date of this appeal and each datethereafter thatthey may be deprivedof work until such time the International Unionmay decide in favorof the 28 involvedmembers or untiltheyhave beenpermitted to return to work.For the informationof theInternationalUnion, Local No. 5787chargesthat both LocalNo. 6281and No. 5741did onthe 14th dayof September1945, negotiate,agree and sign a specialseniorityagreementwith theConsolidationCoal Companyand DistrictNo. 30representatives,and thismutual agreement has been and is now recognizedby the ConsolidationCoal Co. andDistrict 30, and also bothLocal No. 6281 and No. 5741; LocalNo. 5787 further chargesthat whenthe seniority agreement was signed thatthe ConsolidationCoal Co., bothLocals andDistrictNo. 30 agreed thatwhen the Coal Co.transferred a mechanicalunit fromone mine to anotherand underthe jurisdictionof anotherLocal Union that the crew that wasworking on saidunit couldbe transferredalong withthe unit and taketheir seniority along with them.Local No. 5787charges thaton June 5, 1950, the Consolidation CoalCo., actingunderthe Localseniority agreement,transferred one mechan-ical unit and 2 men from the jurisdictionof Local 5787 to the jurisdictionof Local No. 6281, and theofficers and members ofLocal 6281refused topermit these28 men to workand caused a picket line to go to mines 204,207, and to the Hendricks Mine, closing these mines down and the McRobertsMine refused to work, thereby closing down four mines with approximately1,300men members of the Union.LocalNo. 5787again charges that Local No. 6281,McRoberts,ignored andrefused to recognize their Local seniority agreement,and that they raiseda questionwhichwas never raised during the negotiations of the seniorityagreement,by claiming that men were not to be transferredwith theirunits if therewere idlemen at the mine wherethey werebeing trans-ferred to.We claim thisquestionof idle menwas not negotiated or notdiscussed or mentionedany way duringthe negotiationsof the Localsenior-ity agreement.Local6281 claims they are depending on the National and District Agree-ment where it mentions seniority in reference to a panel that shall be formedat each mine.It is their contention that the National and District agree-ment supersededthe Local seniorityagreement.Local No. 5787charges that each Local Union,the District,and the Con-solidationCoal Co.knew when they agreed to the thenLocalseniorityagreement that said seniority agreement would conflict with the Nationaland District agreements.However,all parties agreed that all grievancesarising under seniority agreement would be settled locally by two Districtand the Company officials and that no case would go before the Joint Boardon the question of seniority.Local 5787isasking the International Union to intercede in behalf ofthese 28 members of our Local by sending a Commission here representingthe International Executive Board to hold a hearing and decide this con-troversy and if Local 5787 is sustained that each of these 28 men be paid 406 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor each shift lost.All four mines that were down returned to work June12, 1950, at the request of Board Member Tom Raney, and Dist. Rep. CarsonHibbitts, as a compromise in order to get the mines returned to work andprevent further unauthorized picket lines, the 28 displaced men agreed withthe District representatives not to report out for work Monday morning,June 12; but the 28 men would appeal to the International Union for ahearing on the question.Local Union No. 5787 Dunham, Ky., hereby is appealing to the Interna-tional Executive Board through you in behalf of M. L. Mullins, Ullis Shelbyand 26 other members of our Local Union.We hereby ask that you arrangefor this appeal to be handled at the earliest date possible.Copy follows by mail.With best wishes.[s]CHARLES LUNDY, PRESIDENT.J.B. SHORT, REC. SECY.A commission of the United Mine Workers of America held a hearing withrespect to this matter on June 22, 1950.However, the commission did not rendera decision and recommendation until late in July 1950.On or about July 10, 1950, representatives of Respondent conferred with SethKegan, superintendent of mine 214, concerning "vacation pay."During thismeeting Morgan Dillard told Kegan "that there were men at McRoberts [thecommunity where mine 214 is located] who would not let the men from 207 comeover to 214."July 24, 1950,IncidentOn July 24, 1950, Charles (Pete) Lundy telephoned Seth Kegan and madearrangements to have certain of the transferees (those scheduled for the no. 3shift (see Appendices C & D-the shift that starts to work at 11 p. m.) reportfor workat mine214 that night.A large gatheringof menhad already assembledat mine 214 when the transferees arrived at about 10: 30 p. m. This crowd wasnot as large as the crowd on June 5 and was composed generally of employeesof mine 214.18Morgan Dillard arrived on the scene shortly after the transfereesand conferred with the crowd (men other than transferees) concerning theirpresence (presence of the transferees).Shortly thereafter, Farley Gilley, oneof the transferees, asked Dillard "what he was aiming to do, if he was aimingto work with us?" Dillard answered "Hell, no, we have men cut off over here,and when we get them placed back, you can go to work." Gilley then respondedthat was all right but the transferees had come over there to find out somethingor to get a cut-off slip.No "trouble" ensued and immediately thereafter thetransferees left the vicinity of mine 214.None of the employees scheduled for work on no. 3 shift reported to the man-trip station before the man-trip left for the mine.Within 10 minutes after theman-trip left, some of the regular employees at mine 214 started toward the man-trip station but were advised that the man-trip had pulled out. Between 11: 15and 11: 20 a group of men on the no. 3 shift stated to Seth Kegan "We want to goto work and we are ready to go to work. The men that were from the 207 areawho were over here have already gone, and we have lost enough time."Beganthen arranged for these men to go into the mine. Shortly thereafter, men frommine 207 caused the preparation plant to be closed down. It remained closeddown for about a week (until July 31, 1950) and none of the mines serviced bythis plant worked during this period.On July 26, 1950, the commission of the United Mine Workers issued its decision.A copy is attached hereto as Appendix E. This commission recommendedinteralia:18There were around 50 men in the crowd when the transferees first arrived but thenumber increased as the time for change of shifts(as 11 p. m.)approached. LOCAL UNION NO. 6281, UNITED MINE' WORKERS OF AMERICA 407that the transfer of these men from Local Union No. 5787 be permitted totake place provided the company gives the presently idle and unemployedmen of Local Union No. 6281 the preference of these jobs, if they are quali-fied to do the type of work that is intended for the men from Local UnionNo. 5787.During the afternoon of July 27, 1950, the mine committee from mine 207 metwith representatives of the Company (Stapleton and Began) and discussed theaforesaid decision and recommendation.The company representatives statedthe Company was willing to comply with the recommendations of the commissionand willing to post a list of the men at mine 214 presently idle and unemployedand indicated there were approximately five such individuals" who were quali-fied to perform the work involved. This meeting ended with an agreement thatthe parties would again meet the next day, after company representatives hadmet with representatives of Respondent.On July 28, 1950, representatives of Respondent (Dillard, Stidham, Boggs, andothers)met with Began and discussed the decision and recommendation of theUnited Mine Workers Commission. At this meeting representatives of Respond-ent stated the position of Respondent to be :That all former employees who were cut off in a reduction in force at mine214, and whose occupation or qualification is for jobs which will be filledin the two new sections, shall be placed up [reinstated], whether presentlyemployed or not, before any of the new men are hired [before any menwould be accepted from mine 207].That no new men will be accepted on transfer from mine 207 with theirseniority but if any are needed to fill jobs they must start as new men.Representatives of Respondent also indicated that "trouble" might result if themen from mine 207 attempted to transfer to mine 214.On July 28, 1950, after the meeting with representatives of Respondent, repre-sentatives of the Company and representatives of Local No. 5787 again met. Atthis meeting Began told those present that "the 214 men were not going to agreeto them [the transferees] coming over there" and that it might be dangerousfor them (the transferees) to report to mine 214. It was suggested by Companyrepresentatives present that the men from mine 207 contact officials of District30 and seek an immediate solution of the problem.On that same date (July 28, 1950), Sam Cassidy, president of the Company,and representatives of Local 5787 contacted officials of District 30 and soughttheir assistance.On July 29, 1950, officials of District 30 contacted officials ofRespondent and made an unsuccessful effort to adjust the dispute.On July 29, 1950, Kegan informed the transferees that the machinery pre-viously transferred to mine 214 would be transferred away from there. On thatday the Company started removing the machinery from mine 214 and rescindedits transfer plans.Part of the machinery removed from mine 214 (one joy machine) was movedback to mine 207. Part of the remaining equipment, together with sufficientequipment from other sources to provide work for a joy crew, was sent to anothermine-Hendrix Mine.Some of the transferees returned to work at mine 207 where they workeduntil work there ceased the latter part of January 1951.Thereafter, some ofthese men were employed at the Hendrix Mine. Other transferees were em-19Respondent,throughout the events herein,disputed this figure and insisted there weremore than five. 408DECISIONSOF NATIONALLABOR I6ELATIONS BOARDployed as new employees at the Hendrix Mine in August 1950, and some of thetransferees were terminated when the transfer project was abandoned .20 Noneof the transferees worked at mine 214. .On or about August 9, 1950, Local No. 5787 filed with the internationalexecutive board of the United Mine Workers of America, an appeal fromthe decision and recommendation of the commission of the United MineiWorkers.The international executive board considered the appealat a meetingon September 13, 1950, and by letter dated October 3, 1950, Local 5787 wasadvised that this board approved the report of the commission.Thereafter,on October 29, 1950, the charge involved herein was filed.ConclusionsOn the facts set forth above and the record as a whole, the undersignedisconvinced and finds that the acts and conduct of Respondent were infurtherance of its position that laid-off employees at mine 214 were to haveseniority preference over transferees from mine 207 and that but for Respondent'sacts and conduct the Company would not have rescinded its transfer plansand the transferrees would have been employed at mine 214.Accordingly, thequestions for determination are: Did Respondent by such acts and conduct(1) violate Section 8 (b) (2) of the Act?; (2) violate Section 8 (b) (1) (A)of the Act?Section 8 (b) (2) declares it an unfair labor practice for a labor organizationto cause or attempt to cause an employer to discriminate against anemployee in violation of subsection (a) (3). . . .Section 8 (a) (3) of the Act proscribes "discrimination in regard to hireor tenure of employment or any term or condition of employment to encourageor discourage membership in any labor organization."This Board has held that normally discriminations in regard to hire or tenureof employment or terms or conditions of employment have a natural tendency10The record does not reveal the status of most of the transferees after July 30, 1050.However, it does reveal the following :T. D. Puckettstarted working at Hendrix Mine as a new employee on July 31, 1950, andhas been working there sincethat dateThomas C. Hendersonstarted working at Hendrix Mine as a new employee on July 31,1950, and has been working there since that date.Ray Stallardworked at mine 207 between August 1, 1950, and January 31, 1951, andstarted working at Hendrix Mine April 23, 1951.He was working at Hendrix Mine atthe time of the hearing hereinFarley 0. Gilleyworked at mine 207 from July 31, 1950, to January 1951 and has notbeenemployed by the Company since January 1951.Chester A. Caudillworked at mine 207 from July 31, 1950, to March 1951. SinceMarch 1951 he has been working at Hendrix Mine.Gib Taylorworked at mine 207 from July 29, 1950, to January 31, 1951. Since March17 or 18, 1951, he has been working at Hendrix Mine.John Allen Cantrellhas been working at Hendrix Mine since August 1, 1950.John Caldwellworked at mine 207 from July 31, 1950, to January 31, 1951.He has notbeenemployed by the Company since January 1951.B. L. Bevinsworked at mine 207 from July 31, 1950, to January 31, 1951. Since March14, 1951, he has been working at Hendrix Mine, as a new employee.James Bakerworked at mine 207 from July 31, 1950, to January 31, 1951.He has notworked for the Company since January 1951.Milford Brownhas not worked for the CompanysinceJune 2, 1950.U. Shelbywas not employed at the time of the hearing.The record does not revealwhether he worked for the Company after June 2, 1950.-M. -L. Mullinswas employed by Inland Steel Company at the time of the hearing herein.The record does not reveal whether he worked for the Company after June 2, 1950.-Daniel Cantrellhas been working at the Hendrix Mine since August 9, 1950. LOCAL UNION NO. 6281, UNITED MINE' WORKERS OF AMERICA 409to encourage or discourage union membership and are` violative of the Act.However, the undersigned has not found any cases directly in point on theprecise questions involved in this proceeding.Nevertheless, it does not appearto be the purpose of the Act to proscribe all "discrimination in regard to hireor tenure of employment . . ." For example, a legitimate grievance success-fully processed may result in more advantageous working conditions for oneperson or group as opposed to another person or group and may thereby en-courage or discourage union membership.Yet, such a resolution of the grievancedoes not,perse, constitute a violation of the Act.Also, compliance with reason-able and lawful contractual provisions may result in more advantageous work-ing conditions for some employees but not others, and may havesomeeffecton encouraging or discouraging union membership.Nevertheless, there is se-riousdoubt that such discrimination would be violative of the Act21It seemsto follow that the fact thatsomeencouragement or discouragement of unionmembership may result from discriminatory conduct is not the criterion to beused in determining whether specific discriminatory conduct is violative of theAct.On the other hand, the ready criterion, or rule of thumb, appears to bewhether the encouragement or discouragement of union membership ismerelyincidentalor whether the discrimination is such as to have the natural substan-tial tendency to encourage or discourage union membership.It appears to the undersigned that the acts and conduct of Respondent Unionherein were for purposes or objects which are remote from those normallyconsidered to give substantial encouragement to membership in a labor organ-ization or substantial strengthening to the hand of the union and may be con-sidered to have only an incidental effect on encouragement of membership in alabor organization.Respondent herein was seeking compliance with what it con-sidered its contractual rights.Although others may not have agreed as to howthe various agreements were to be interpreted and applied, such disagreementdoes not detract from Respondent's right to seek its interpretation and applica-tion thereof so long as its position with respect to these matters was not mani-festly unlawful.(Cf.The Texas Company,93 NLRB 1358.) There is no con-tention that Respondent's position, that laid-off employees at mine 214 wereentitled (by virtue of the basic agreement and interpretations thereof) to senior-ity. preference over transferees from mine 207, was manifestly unlawful.Since Respondent was seeking results not inherently erroneous and violativeof the Act (was seeking the application of its bona fide interpretation of theagreements) its methods-to obtain these ends were lawful so long as they werepeaceful and not otherwise violative of the Act. Respondent's statements,unaccompanied by threats, indicative of an unwillingness to work unless itsinterpretation of the agreements was applied, Respondent's refusals and failuresto work (from June 5 to June 12, 1950, and on July 24, 1950), and Respondent'speaceful shutting down of the preparation plant on June 5, 1950, fall within thisclassification and were not violative of the Act.However, some of the methodsemployed were not within the permissible boundaries of the Act and infringedupon rights guaranteed employees in Section 7 thereof and were thereforeviolative of Section 8 (b) (1) (A) of the Act.These included the following incidents:(1)George Lundy's warning, on June 4, 1950, that there would be frictionif the transferees attempted to work at mine 214 on June 5, 1950.(2) Sam Sidham's threat, on June 5, 1950, to get "rough" if the transfereesdid not leave peacefully.n Denialof the right to seekcompliancewith legitimate contractualprovisions wouldtend to vitiate one of the policies of theAct ; toencourage collective bargaining leadingto contracts. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)The surrounding of the transferees, thereby cutting them off from thelamphouse, on June 5, 1950, and accompanying statements that the transfereeswould not be permitted to get a lamp and go to work. (SeeCarpenters.*Painters, AFL (Fairmount ConstructionCo.), 95 NLRB 969.)(4)The statements, on July 24, 1950, indicative that the transferees wouldnot be permitted to-work, accompanied by a show of strength capable of seeingthat these transferees did not work.In view of the foregoing and the entire record, the undersigned believes andfinds that the evidence adduced is insufficient to sustain the allegations of thecomplaint to the effect that Respondent violated Section 8 (b) (2) of the Act.Accordingly, it will be recommended that these allegations be dismissed.How-ever, as noted above, the undersigned believes and finds that certain conduct ofRespondent was violative of Section 8 (b) (1) (A) of the Act.The undersignedfurther believes and finds that these unfair labor practices are unfair laborpractices affecting commerce within the meaning of the Act.Having found that Respondent engaged in unfair labor practices, it will berecommended that Respondent take the action hereinafter specified to effectuatethe policies of the Act.[Recommendations omitted from publication in this volume.]Appendix AUNITED MINE WORKERS OF AMERICAP. O. BOX 50-TELEPHONE 380DISTRICT NO. 30BIG SANDY DIVISIONPIKEVILLE, KY.GRIEVANCE CASE NO. 38ELKHORN COAL CO., INC.KONA,KENTUCKYwork according to seniority,say company agreed with mine committee.DECISION: Referred to Umpire.Miners_____________________________ Sam Caddy, Blaine CollinsOperators__________________________ R. C. Thomas, T. W. EnglishPikeville, Kentucky ---------- --------------------- __ April 23, 1934.Fairmont, W. Va., April 27, 1934GRIEVANCE NO. 38TO THE MEMBERS OF THE JOINT LABOR BOARD OF THE UNITEDMINE WORKERS OF DISTRICT 30 and THE BIG SANDY ELKHORNCOAL OPERATORS ASSOCIATIONGentlemen :In Re: The re-employment of men who have been temporarily idle which wasreferred to me for decision. I find no specific clause in the scale contract relativeto the manner in which men shall be returned to work.However, this scalecontract like all mutual agreements is based upon the fundamental principleof Justice.And in the absence of specific law custom and usage became an LOCAL UNION NO. 6281, UNITED MINE WORKERS OF AMERICA 411unwritten law with as much validity as a written law. The general custom ofmining throughout the coal districts where scale contracts have operated foryears has been when a mine worker has been temporarily laid off from work,he was returned to his former place of work upon the resumption of such place:That where a number of men was laid off and places was provided other thanthe one they last worked,they shall be returned to work in the order the foremanchooses,but in all cases, men out of work shall have priority rights over menlaid off at a later date and all former employees shall be returned to work beforenew men are employed unless a quality or class of labor is needed that cannot besupplied among those who are idle.I believe the above provisions to be in harmony with justice and the generalpractice of mining and submit it as my decision in the replacement of idleemployees.E. S. MCCULLOUGH,Umpire.Appendix BGRIEVANCE CASE NO. 314U. M. W. A.,DISTRICT No. 30,LOCAL UNION NO. 5741 vs.CONSOLIDATION COAL CO.,MINE NO.204, JENIJINS,KENTUCKYCase received by Umpire,March 24, 1949. Case decided by Umpire, March 30,1949.Nature of Dispute:Wherein the miners demand that Walter Hall be reinstated and compensatedfor time lost.Evidence:The undisputed evidence shows that Walter Hall,a tipple employee, with agroup oftwenty-two other employees were cut off from work in July, 1948, dueto a reduction in the working force.Subsequently the coal company re-employedor re-called all of the laid off employees, who were available for work, with theexception of Walter Hall.The miners contend,that,on August 25, 1948, the mine committee met withSuperintendent Blake and informed him, that, in line with the Local SeniorityAgreement at this mine, the coal company had erred in placing a man to workat the tipple who was a younger man, in point of service with the company,thanWalter Hall.The miners further contend,that, it was agreed at thismeeting that an employee with less seniority than Hall,had been placed on atemporary job and be was not considered as a regular employee,further, it wasagreed that the temporary employee would remain on the job, with the under-standing that Walter Hall would be next in line for employment.The evidencealso discloses that on September 27, 1948, the coal company hired a new employeeand placed him to work on the tipple.The miners further contend,that, it istheir understanding that on August 25, 1948, an agreement was reached betweenSuperintendent Blake and the Mine Committee regarding the re-employment ofWalter Hail.A formal grievance case was not filed until later when it was recog-nized that Walter Hall was being by-passed by new employees.The evidence alsoindicated,that,subsequent to August 25, 1948,several meetings were held be-tween the Coal Company Officials and the United Mine Worker's Representatives,for the purpose of adjudicating this grievance.The fact remains that WalterHall has not been put back to work by the coal company.Superintendent Blake's statements before the Joint Board meeting,relatingto this grievance and recorded in the transcript are as follows : 412DECISIONSOF NATIONALLABOR RELATIONS BOARDPage No. 25Mr. Blake. "Walter Hall was cut off with 22 other men 7-1-48 reduction ofworking force."August 25, 1948, claimed job which Jack Tomkins was put on August 23, 1948.Tomkins was one ofthe men insame cut off.Hall wasclaiming job due tobeingolder in service than Tomkins."It was explained to committee and Hall. Since no one was put on the jobHall was cut off. According to contract and decision 38 we had the right to hireany person on the panel we chose."Page No. 35Mr. Blake. "At this time I made the statement that Hall was the oldest inservice"***and that's referring to Jack Tomkins * * * "and that weare going to place all the men on the panel back to work before hiring new men.Hall made the statement that if he did not get Tomkins' job he did not want towork at the plant.""Gentlemen, that is the only statement made at this meeting."Page No. 37Mr. Blake. "November 10 Walter Hall came up to the office and asked for a job.He was told there was no vacancies at that time.After some discussion I againtold him we did not have any job for him."Page No. 37-38Mr. Blake. "November 16 Carl Conley, Garfield Goff and Kelly were at theoffice to see about work for T. M. Mullins who had been cut off November LCarl Conley again asked me if I had decided about the Hall case."Page No. 38Mr. Blake. "I had heard that Walter Hall had bought a truck mine on Ken-tucky River and was operatingsame.Conley made the statement that he wouldcheck to see if this was true.At this time we checked to see if this was true.We obtained the information that be bought mine October 12 andsold sameNovember 8, that he had worked in themine, also heterminatedhis unemploy-ment insurance in October."Page No. 52Mr. Blake. "November 20, Carson Hibbitts, Carl Conley, Garfield Goff, WalterHall and Kelly stopped me in a parking lot at main office building at Jenkins.Carson requested that Walter be put back to work-in place of Lincoln Prichardwho was hired September 27. I explained to Carson that since we had not hiredanyone and put them on the job Hall was cut off that we could hire the menback for other jobs as we preferred.The statement was made that we had hireda new man, which was correct, but he was hired on November 8, and since Hallhad been in truck coal business since October 12, he was no longer on the panel."After some discussion I advised Carson that since we considered Hall wasgainfully employed the case should be decided by a board hearing.Carson madethe statement that he would file the case to the board." LOCAL UNION NO. 6281,UNITED MINE, WORKERS OF AMERICA 413Page No. 53Mr. Blake. "December 2, Carl Conley, Goff and Kelly saw me at the CeneralRepair Shop.They asked aboutWalterHall case.Kelly insisted that sinceHall was the oldest man in service, he should have the job Lincoln Prichard got."I explained that under Decision No. 38 that all men on the panel were equalunless it was necessary to put one back on jobs they were cut off.No agreementwas reached."Page No. 53Mr. Blake."Morning January 3,1948, [sic]Carl Conley,Garfield Goff cameto office and asked if we would consider putting Hall to work.Walter Hall hadtoldthem that he hadnot worked in the mine."Hall was claiming the job of Bruce Sanders,the new man put on November 8."Due to information we had concerning Walter Hall working I refused torecognize any claim of Hall having for job."Opinion:The evidence in this grievance case shows that Walter Hall was cut off fromwork with 22 other employees,July 1948.At a later date all the laid off em-ployees, who were available for work,were again employed;except Walter Hall.It appears from the evidence that subsequentto theJuly lay off of the tipplemen, many meetings and discussions relating to the re-employmentofWalterHall,was held between the coal company officials andthe U. M. W. ofA. officialsand that fact is established by the testimony Superintendent Blake offered atthe Board meeting. The major question to be decided by this Umpire, is,whether ornot,WalterHall is entitled to re-employment,and compensated fortime lost and also, did the mine management agree with the local union officialsAugust 25th, 1948, that WalterHall was next in line for employment. Thecoal company's contention that Walter Hall purchased a small wagon mineon October 12 and sold same November 8 and that he worked in that mineduring the period of his ownership is immaterial, for the reason,Hall was nevergiven an opportunity to returnto work.Superintendent Blake's own statementshows, that,he didmeet withthe mine committee on August 25, 1948, relatingto the re-employmentofWalterHall.Itmust be notedthatthis grievancewas instituted some time beforeWalter Hallworked in the wagon mine. Thetranscript this Umpire has before him, disclosesthe fact thatWalter Hall'sgrievance was in litigation since August 25, 1948, and prior to that date allemployees on the un-employed panel who were available for work,were putback to work exceptWalter Halland also in addition to the exhausted panelnew employees had been hired.The evidence fails to show, that,Walter Hallwas given an opportunity to return to work. The coal company predicatestheir action of denying Walter Hall employment on the fact,that, he wasemployed at gainful work during the interim of this grievance.This Umpireis of the opinion,that,employees whose jobshavebeen stopped due to a reduc-tion of the working force or other legitimate reasons andtheyare listed on thepanel and have been forced to accept temporary employment elsewhere, shallnot forfeit their seniority rights as long as those employees continue to maketheir services ready and available to the coal company. In this case it clearlyshows, that,WalterHall was never given an opportunity to return to work;which he was entitled to. It is a recognized fact that the first law of natureis self preservation and it has been an accepted custom throughout the coalindustry,that,'whenever a lay off or shut down occurs, the employees of themines so affected are granted the privilege of temporarily working at other 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccupations.The fact must be recognized, that, Walter Hall wasa regularemployee and at no time did he quit his job on his own accord.Decision:Walter Hall is entitled to a job at this mine and compensated for all actualtime he would have worked, had he been employed. His compensation shallbegin from the date a new employee was hired subsequent to August 25, 194&And itis sodecided.Respectfully submitted,FRANK W. FRIES,Umpire.Appendix CThe following men will be transferred to 214 Mine effective June 3d, 1950,from 207 Mine:No. 1 ShiftRaymond WetzelT. D. PuckettDan CantrellLawrence MullinsClint MahoneWill BrownDallas DanielsRoger JonesRay E.StallardT. C. HendersonChas. GambillFOREMENNo. 2 ShiftClarence Smith:JOY OPERATORSArile HughesMACHINEOPERATORSMart BollingMACHINE HELPERSCorbit MullinsSHOOTERSRufusTackettDRILLERSKernie StewartTIMBERMENJ.H. FarmerTIMBER HELPERSJohn A. CantrellSHUTTLE CAR OPERATORSWayneBranhamJohn TothPIPEMENNo. 3 ShiftGeorge AsburyM. L. MullinsU. S. ShelbyStanley KrzakGilmer MullinsR. D. ElkinsTolly MeadeMilford BrownB. L. BevinsJas. I. ShortWm. Stapleton. LOCAL;UNJON NO. 6281, UNITED MINEWORKERS OF AMERICA 415Appendix DThe following men will be transferred to 214 Mine effective JuneJuly 1stfrom 207 Mine:-No. 1 ShiftFOREMENNo. 2 ShiftJim JohnsonMAINTENANCEFOREMENNo. 8 ShiftN. L. AkersR.M. McDonoughMillard HughesAndrew FarleyManuel BlackL.H. WinchellGeo AdkinsFelix WenixJames BakerIssac HeltonHubert HawksJennings LittonSteve TothRex LawrenceJOY OPERATORSChester CaudillC. V. GreenMACHINE OPERATORSTroy BoggsGib TaylorMACHINE HELPERSJoseph NashJ.B. CaldwellSHOOTERSJ.D. WebbEddie PowersDRILLERSH. M. FlemingArthur MullinsTIMBERMANEd. AdkinsM. C. WittTIMBER HELPERSBuster RoseSHUTTLE CAR OPERATORSHubert MullinsDonald HesterPIPEMANMINE EXAMINERJ. B. ShortFarley GilleyRalph CollinsWm. Stapleton. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendix E_July 26,1950Mr. Thomas Kennedy, Vice PresidentUnited Mine Workers of AmericaUnited Mine Workers BuildingWashington, D. C.Dear Sir and Brother:Your Commission consisting of Board Members Ray Thomason and JosephYablonski appointed by you on June 14, 1950, to hear the jurisdictional disputethat exists between Local Unions No. 5787 and No. 6281 in District No. 30 metin the Pikeville offices of the United Mine Workers of America with the officers,committeemen and some members of Local Union No. 5787 at which time theofficers, committeemen and members of this local union present stated that theseniority agreement entered into between the local unions and the ConsolidationCoal Company provided that men could be transferred from one mine to anotherwith their full seniority when the company decided it was necessary to move aunit.The officers and members of this local union were very emphatic in their posi-tion that this was an understanding at the time the seniority agreement wasnegotiated.%We later met with the officers, committeemen and some members of Local UnionNo. 6281 who stated that there was no understanding with the company at thetime the seniority agreement was negotiated to permit them to transfer menfrom one mine to another when it became necessary to move a unit if therewere idle men on the panel in theminetowhich the new unit was beingtransferred.The Commission also discussed with Board Member Tom Raney the questionof whether or not men could be transferred from one mine to another when itbecame necessary to move a unit.Mr. Raney showed the Commission a copy ofa memorandum which was sent to the local union immediately after this seniorityagreement was negotiated, and personal working papers wherein he kept notesof what transpired at the meeting.Both the memorandum and working noteskept by Mr. Raney show very definitely, in the opinion of the Commission, thatthere must have been an understanding with the company that men could betransferred from one mine to another without loss of seniority when it becamenecessary to move a unit.Commission after hearing all sides of this dispute-are of the opinion that theremust have been an understanding permitting the transfer of men from one mineto another without loss of seniority in the event it became necessary to transfera unit.We, therefore, recommend that the transfer of these men from Local UnionNo. 5787 be permitted to take place provided the company gives thepresentlyidle and unemployed menof Local Union No. 6281 the preference of these jobs,if they are qualified to do the type of work that is intended for the men fromLocal Union No. 5787.The Commission further recommends that the officers ofDistrict 30, United Mine Workers of America attempt to negotiate with therepresentatives of the Consolidation Coal Company an understanding that willnot permit the transfer of men from one mine to another where there may be,a panel of idle men.The Commission makes this recommendation for the purpose of maintainingthe seniority agreement that now exists between the Consolidation Coal Companyand the Local Unions of the United Mine Workers of America.We feel thatwere we to make any other recommendation that it might result in the elimination THE HEEKINCAN COMPANY417of the seniority agreement now in existence,which has been so beneficial andsomuch.desired by our membership at the mines of the Consolidation CoalCompany.This decision being made is in no way to be construed as establishing aprecedent of any kind in District 30 or in any other District of the United MineWorkers of America.Very truly yours,Commission[s]Joseph Yablonski.JOSEPH YABLONSKI.[s]Ray Thomason.RAY THOMASON.CC:District 30. UMWALocal Union 5787Local Union 6281CommissionTHE HEEKIN CAN COMPANYandLODGE 162, DISTRICT 34, INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Cases Nos.9-RC-1624, 9-RC-1625, 9-RC-1626, 9-RC-1627, 9 RC-1628, and9-RC-1629.July 30, 1952Decision and Direction of ElectionsUpon 'petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before LeonardS. Kimmel, hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from a plant-wide unit six separatecraft units consisting of (a) welders, (b) sheet metal workers, (c)electricians, (d) plumbers, air-conditioning, and refrigeration repair-men, (e) machinists, mechanics, millwrights, and lubrication men,iLUnited Steelworkers of America,CIO and Its Local 4372,were permitted to interveneon the basis of a contract interest.100 NLRB No. 65.